DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 and 06/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a respective set of multipliers configured to multiply said respective set of interim currents with the respective set of binary signals pertaining to the respective control signal associated with the respective input voltage to output a respective set of conditionally inverted currents” in claim 1. Sufficient hardware structure and its corresponding function in the claim appears to be supported in paragraphs [0038-0040] of the Instant Application’s written description.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US-10528643-B1) in view of Bayat et al. (US-20190213234-A1).
Regarding Claim 1,
Choi teaches an artificial neural network comprising: 
a set of gain cell circuits configured to receive a set of input voltages (fig. 2B; Col. 8 lines 55-58; Voltages VWL1, VWL2, VWL3, and VWL4 are shown being applied to the respective word lines WL1, WL2, WL3, WL4. The magnitudes of these voltages correspond to the input neurons 202.) and output a set of local currents (fig. 2B; Col. 9 lines 8-9; A number of bit line currents (IBL1, IBL2, IBL3) are depicted. Each bit line current is the summation of the currents of the memory cells connected to that bit line. Bit line current (i.e. local current). Memory cell (i.e. gain cell).),
a global summing circuit configured to sum said set of local currents into a global current (fig. 3A; Col. 11 lines 21-23; The binary weighted summation circuit 150 is configured to multiply and sum the magnitudes of the memory cell currents. And Col. 19 lines 12-20; Thus, the current in transistor T8 is given by Equation 2.
I_sum=4*I_b3+2*I_b2+I_b1  Eq. 2. L_sum (i.e. global current). L_b3, l_b2, l_b1 (i.e. local currents).); and 
a load configured to convert the global current into an output voltage, wherein: each respective gain cell circuit in said set of gain cell circuits comprises a respective set of voltage- to-current converters configured to convert a respective input voltage associated with said respective gain cell circuit into a respective set of interim currents (fig. 2B; Col. 8 lines 55-58; The memory cell current may be viewed as the product of multiplying a mathematical value represented by the word line voltage by a mathematical value represented by the resistance of the memory cell. Product of voltage and resistance results in a current conversion. Memory cell (i.e. gain cell). Cell current (i.e. interim current).), …, and a respective local summing circuit configured to sum said respective set of conditionally inverted currents into a respective local current in said set of local currents (fig. 2B; Col. 9 lines 8-9; A number of bit line currents (IBL1, IBL2, IBL3) are depicted. Each bit line current is the summation of the currents of the memory cells connected to that bit line. Bit line current (i.e. respective local current).).
Choi does not explicitly disclose 
in accordance with a set of control signals respectively, wherein each respective control signal in said set of control signals comprises a respective set of binary signals (para [0051] In some cases, the inputs applied to the array as Xi can be analog or binary.); 
a respective set of multipliers configured to multiply said respective set of interim currents with the respective set of binary signals pertaining to the respective control signal associated with the respective input voltage to output a respective set of conditionally inverted currents (para [0050] For this current measurement, different reading circuitry, neuron circuitry, current-to-voltage converter, analog to digital converter, etc. can be used. For example, module 100 uses current measuring circuit 109 to convert the currents output on SLs 108 and 118 while keeping the bias voltage (same as the one used as a read condition during FG device programming) on the line(s) 108 and 118. In the figure, as an example, each current is converted to voltage by a converter using an operational amplifier (104 and 105, respectively) with a resistive feedback (e.g. resistor 107).),
Choi and Bayat are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial neural network of Choi with the matrix multiplication of Bayat.
Doing so would allow for a denser neuromorphic architecture enabling it to perform faster and more efficient vector matrix multiplication as compare to 2D structures. Faster and more efficient computing saves time and energy consumed to perform the computations (para [0071]).
Regarding Claim 8,
Choi (US 10528643 B1) teaches a method implementing an artificial neuron comprising the following steps: 
receiving a set of input voltages (fig. 2B; Col. 8 lines 55-58; Voltages VWL1, VWL2, VWL3, and VWL4 are shown being applied to the respective word lines WL1, WL2, WL3, WL4. The magnitudes of these voltages correspond to the input neurons 202.); 
converting a respective input voltage in said set of input voltages into a respective set of local currents using a voltage-to-current conversion (fig. 2B; Col. 8 lines 55-58; The memory cell current may be viewed as the product of multiplying a mathematical value represented by the word line voltage by a mathematical value represented by the resistance of the memory cell. Product of voltage and resistance results in a current conversion.);  
summing said respective set of conditionally inverted currents into a respective local current (fig. 2B; Col. 9 lines 8-9; A number of bit line currents (IBL1, IBL2, IBL3) are depicted. Each bit line current is the summation of the currents of the memory cells connected to that bit line. Bit line current (i.e. respective local current).); 
summing all respective local currents into a global current (fig. 3A; Col. 11 lines 21-23; The binary weighted summation circuit 150 is configured to multiply and sum the magnitudes of the memory cell currents. And Col. 19 lines 12-20; Thus, the current in transistor T8 is given by Equation 2.
I_sum=4*I_b3+2*I_b2+I_b1  Eq. 2. L_sum (i.e. global current). L_b3, l_b2, l_b1 (i.e. local currents).); and 
converting the global current into an output voltage using a load circuit.
Choi does not explicitly disclose
multiplying said respective set of local currents by a respective set of binary signals to establish a respective set of conditionally inverted currents;
converting the global current into an output voltage using a load circuit.
However, Bayat (US 20190213234 A1) teaches 
multiplying said respective set of local currents by a respective set of binary signals (para [0051] In some cases, the inputs applied to the array as Xi can be analog or binary.) to establish a respective set of conditionally inverted currents (para [0050] For the application of VMM using module 100, rows m will be selected by applying a read voltage to the corresponding WL.sub.m and large voltage to the other rows, inputs of the VMM operation will be applied as voltage to X.sub.i s, and the result in the form of current which will be the dot product between the inputs X.sub.1-n and the weights (e.g., based on G.sub.ij.sup.±) stored in FG transistors will be measured from the metal line(s) connecting the bottom source line (SL) access points together (i.e., see SL 108).);
converting the global current into an output voltage using a load circuit (para [0050] For this current measurement, different reading circuitry, neuron circuitry, current-to-voltage converter, analog to digital converter, etc. can be used. For example, module 100 uses current measuring circuit 109 to convert the currents output on SLs 108 and 118 while keeping the bias voltage (same as the one used as a read condition during FG device programming) on the line(s) 108 and 118. In the figure, as an example, each current is converted to voltage by a converter using an operational amplifier (104 and 105, respectively) with a resistive feedback (e.g. resistor 107).).
Choi and Bayat are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial neural network of Choi with the matrix multiplication of Bayat.
Doing so would allow for a denser neuromorphic architecture enabling it to perform faster and more efficient vector matrix multiplication as compare to 2D structures. Faster and more efficient computing saves time and energy consumed to perform the computations (para [0071]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi/Bayat, as applied above, and further in view of Heliot (US-20130144821-A1).
Regarding Claim 2,
Choi and Bayat teach the network of claim 1. 
	Choi and Bayat do not explicitly disclose
further includes a digital-to-analog converter configured to receive a digital word and output a calibration current.
However, Heliot (US 20130144821 A1) teaches
further includes a digital-to-analog converter configured to receive a digital word and output a calibration current (para [0045] FIG. 5 represents the principle of the digital-to-analogue converter with current output according to the invention. It comprises a selection circuit LUT which is a digital look-up table receiving as input a digital word "DATA" of p bits to be converted, here, for example, a word of 3 bits, and supplying on its outputs a digital code used to select one or more transistors of a set of m transistors.).
Choi, Bayat, and Heliot are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial neural network of Choi and Bayat with the digital to analog converter of Heliot.
Doing so would allow for improving efficiency in terms of power consumption and integrated circuit surface area. In addition to the reduced energy consumption, a smaller surface area requires less material used to manufacture the product (para [0032]). 
Regarding Claim 3,
Choi, Bayat, and Heliot teach the network of claim 2. Choi further teaches wherein the calibration current is summed into the global current along with said set of local currents by the global summing circuit (fig. 3A; Col. 11 lines 21-23; The binary weighted summation circuit 150 is configured to multiply and sum the magnitudes of the memory cell currents. And Col. 19 lines 12-20;).
Regarding Claim 4,
Choi, Bayat, and Heliot teach the network of claim 3. Heliot further teaches further includes a calibration circuit configured to output the digital word (para [0030] The programmable memory sends a post-synaptic neuron address to select this neuron and it sends to the look-up table a digital word representing the synaptic weight associated with this neuron.).
Choi, Bayat, and Heliot are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial neural network of Choi and Bayat with the digital to analog converter of Heliot.
Doing so would allow for improving efficiency in terms of power consumption and integrated circuit surface area. In addition to the reduced energy consumption, a smaller surface area requires less material used to manufacture the product (para [0032]). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi/Bayat/Heliot, as applied above, and further in view of Banihashemi et al. (US-20050240647-A1) and Saida et al. (US-20190035449-A1).
Regarding Claim 5,
Choi, Bayat, and Heliot teach the network of claim 4. 
Choi, Bayat, and Heliot do not explicitly disclose wherein the calibration circuit comprises: 
a sign-detection circuit configured to receive the output voltage and output a logical signal indicating a sign of the output voltage; 
a finite state machine configured to receive the logical signal and output the digital word and a zero-forcing command; and 
a zero-forcing circuitry configured to force every input voltage in said set of input voltages to be zero in accordance with the zero- forcing command.
Banihashemi (US 20050240647 A1) teaches
a sign-detection circuit configured to receive the output voltage and output a logical signal indicating a sign of the output voltage (para [0094] Also based on the bias2 voltage 238, which is a function of amplitude and sign of "a+b+c+d", the sign of (a+b+c+d) can be determined. In order to do that, two not circuits 260, 262 are cascaded as shown in FIG. 7. By comparing the bias2 238 and the threshold voltage of the not circuits 260, 262 the output sign is generated at 264.); 
Choi, Bayat, Heliot, and Banihashemi are analogous arts because they are directed towards the same field of endeavor of implementing ANN circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ANN circuit of Choi with the sign detector circuit of Banihashemi.
Doing so would allow for reducing voltage supply while increasing output conductance. The voltage requirement can be reduced as a result while improving accuracy (para [0083]).
Saida (US 20190035449 A1) teaches
a finite state machine configured to receive the logical signal and output the digital word and a zero-forcing command (para [0141] Incidentally, the data read from the memory cell area may be directly input to the drain (or the source) of the transistor without providing the capacitor 26 and the resistor.); and 
a zero-forcing circuitry configured to force every input voltage in said set of input voltages to be zero in accordance with the zero- forcing command (para [0142] Next, a result of performing the product-sum calculation WiXi of the weight and the gate voltage of the transistor by setting the gate voltage Xi of the transistor to 0 or 1, or by setting the gate voltage to the analog gradation voltage is obtained from the source (or drain) of the transistor (Step S15).).
Choi, Bayat, Heliot, and Saida are analogous arts because they are directed towards the same field of endeavor of implementing ANN circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ANN of Choi, Bayat, and Heliot with the method of performing a product-sum of Saida.
Doing so would allow for improving efficiency in terms of power consumption and surface area. In addition to the reduced energy consumption, a smaller surface area requires less material used to manufacture the product (para [0125]).
Regarding Claim 6,
Choi, Bayat, Heliot, Saida, and Banihashemi teach the network of claim 5. Heliot further teaches wherein in a calibration mode the finite state machine asserts the zero-forcing command and adjusts a value of the digital word in accordance with the logical signal until the value of the digital word converges (para [0045] FIG. 5 represents the principle of the digital-to-analogue converter with current output according to the invention. It comprises a selection circuit LUT which is a digital look-up table receiving as input a digital word "DATA" of p bits to be converted, here, for example, a word of 3 bits, and supplying on its outputs a digital code used to select one or more transistors of a set of m transistors.).
Choi, Bayat, Heliot, Saida, and Banihashemi are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial neural network of Choi, Bayat, Saida, and Banihashemi with the digital to analog converter of Heliot.
Doing so would allow for improving efficiency in terms of power consumption and integrated circuit surface area. In addition to the reduced energy consumption, a smaller surface area requires less material used to manufacture the product (para [0032]). 
Regarding Claim 7,
Choi, Bayat, Heliot, Saida, and Banihashemi teach the network of claim 6. Bayat further teaches wherein the calibration circuit further comprises a bias circuit configured to receive the zero-forcing command, the digital word and a bias value and output a biased digital word (para [0050] For example, module 100 uses current measuring circuit 109 to convert the currents output on SLs 108 and 118 while keeping the bias voltage (same as the one used as a read condition during FG device programming) on the line(s) 108 and 118.), and when the zero-forcing command is asserted, the biased digital word equals to the digital word (para [0050] For the matrix or array of module 100 with m rows, m readings (e.g., output measurement by sequentially biasing WLs) or steps can be used to perform a full VMM operation, because the dot-product results or outputs are measured row by row.); when the zero-forcing command is not asserted, the biased digital word is a transfer function of the digital word and the bias value (para [0051] In some cases, the FG transistors T can be used in subthreshold (exponential synaptic transfer function), linear, or saturation region. In some cases, the weights stored in the FG devices can be analog or digital.).
Choi, Bayat, Heliot, Saida, and Banihashemi are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the artificial neural network of Choi, Heliot, Saida, and Banihashemi with the matrix multiplication of Bayat.
Doing so would allow for a denser neuromorphic architecture enabling it to perform faster and more efficient vector matrix multiplication as compare to 2D structures. Faster and more efficient computing saves time and energy consumed to perform the computations (para [0071]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi/Bayat, as applied above, and further in view of Steuer (US-20190072633-A1).
Regarding Claim 9,
Choi and Bayat teach the method of claim 8. 
	Choi and Bayat
further comprises: correcting an offset of the output voltage by injecting a calibration current into the load circuit.
However, Steuer (US 20190072633 A1) teaches
correcting an offset of the output voltage by injecting a calibration current into the load circuit (para [0080] Using the lookup table 900, the voltage measurement device may utilize a bilinear calibration function dependent on the reference current (I.sub.R) and an uncalibrated output voltage (V.sub.O) to determine a calibration factor to use to correct the uncalibrated output voltage (V.sub.O) measurement during operation.).
Choi, Bayat, and Steuer are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ANN circuit of Choi and Bayat with the voltage calibration of Steuer.
Doing so would allow for the accurate measurement of voltages. Ensuring the correct voltage value will improve the accuracy of the calculations (para [0066])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi/Bayat/Steuer, as applied above, and further in view of Newns et al. (US-20200167402-A1).
Regarding Claim 10,
Choi, Bayat, and Steuer teach the method of claim 9. 
Choi, Bayat, and Steuer do not explicitly disclose
adjusting the calibration current in a closed-loop manner based on a sign of the output voltage during a calibration period.
However, Newns (US 20200167402 A1) teaches
adjusting the calibration current in a closed-loop manner based on a sign of the output voltage during a calibration period (para [0027] The diode formula is only applicable as long as the voltage across the diode does not change sign, typically remaining in the positive (forward) sense. In order to ensure this condition, a positive bias current I.sub.0 is applied to each of the input nodes (terminals), respectively, by a plurality of bias current generators to provide a the positive bias current I.sub.0, which is larger than any anticipated reverse current.).
Choi, Bayat, Steuer, and Newns are analogous arts because they are directed towards the same field of endeavor of neuromorphic computing implementing artificial neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ANN of Choi, Bayat, and Steuer with the voltage bias correction of Newns.
Doing so would allow for improving the accuracy of many artificial neural network tasks (para [0002]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over over the combination of Choi/Bayat/Steuer/Newns, as applied above, and further in view of Saida et al. (US-20190035449-A1).
Regarding Claim 11,
Choi, Bayat, Steuer, and Newns teach the method of claim 10. 
	Choi, Bayat, Steuer, and Newns do not explicitly disclose
wherein all input voltages are set to zero during the calibration period.
However, Saida (US 20190035449 A1) teaches
wherein all input voltages are set to zero during the calibration period (para [0142] Next, a result of performing the product-sum calculation WiXi of the weight and the gate voltage of the transistor by setting the gate voltage Xi of the transistor to 0 or 1, or by setting the gate voltage to the analog gradation voltage is obtained from the source (or drain) of the transistor (Step S15).).
Choi, Bayat, Steuer, Newns, and Saida are analogous arts because they are directed towards the same field of endeavor of implementing ANN circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ANN of Choi, Bayat, Steuer, and Newns with the method of performing a product-sum of Saida.
Doing so would allow for improving efficiency in terms of power consumption and surface area. In addition to the reduced energy consumption, a smaller surface area requires less material used to manufacture the product (para [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manipatruni et al. (US 20200134419 A1) – discloses summing current for an ANN circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145